Citation Nr: 1724719	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for a spinal disorder.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a dental condition for compensation purposes.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for a bilateral hand condition.

9.  Entitlement to service connection for a bilateral foot condition.
10.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

11.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disability.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).

(The issue of entitlement to vocational rehabilitation and education benefits is addressed in a separate Board decision issued in conjunction with this decision)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1990, from April 2005 to August 2008, and from October 2009 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California made in April 2014 and in May 2016.

The Board notes that the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A., but the Veteran revoked his power of attorney in a June 2016 statement indicating that he no longer required the services of any Veterans Service Organizations.  

The issue of entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder was previously before the Board, and, in April 2015, the Board remanded the issue of entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder for further development.

The issue of entitlement to service connection for a dental condition for treatment purposes has been raised by the record by virtue of the Veteran's claim for entitlement to service connection for a dental condition for compensation purposes, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the Veteran's appeal, the Veteran submitted documentation from the Social Security Administration (SSA) indicating that he had been granted SSA benefits due to being totally disabled.  Therefore, VA's duty to assist has been triggered, and this matter must be remanded in order to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate them with the claims file.

(Note that the other Board decision being issued in conjunction with this one also directs that SSA records be obtained.  As such, to the extent that the remands are not being worked together, efforts should be made to avoid duplicate requests for these records).

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




